DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Pamarti et al. (“Pamarti”) (U.S. Patent Application Publication Number 2014/0333373) and Hu et al. (“Hu”) (U.S. Patent Number 9,268,349).
Regarding Claim 21, Pamarti discloses a bus participant, comprising:
a configuration switch, including: 
a plurality of selectable, mutually differing resistive-capacitive (RC) combinations (Figure 4, items R - (2N-1)R and C), wherein each of the plurality of RC combinations has at least one specific, characteristic variable that is associated with a settable configuration (paragraph 0039; i.e., an associated intermediate frequency LF); and 
an output (Figure 4, Vout),
wherein to set a specific configuration, a specific RC combination of the plurality of RC combinations is selectable (paragraph 0039), 

wherein the specific configuration to be set is established based on the specific, characteristic variable (paragraph 0039);
wherein the computing unit (i.e., an output device to which Vout is coupled) is adapted based on the characteristic variable to ascertain the specific configuration to be set from a plurality of settable configurations (paragraph 0039; i.e., the intermediate frequency LF dictates the output Vout; any of the particular RC combinations can configure the output).
Pamarti does not expressly disclose a computing unit, including a microprocessor, which is connected via a pin with the output of the configuration switch, so that the computing unit is fed the output signal which contains the characteristic variable.
In the same field of endeavor (e.g., bus communication techniques), Hu teaches a computing unit, including a microprocessor (Figure 1, “IC chip”; i.e., the examiner takes Official Notice that microprocessors were well known in the art - Applicant is hereby notified that because the Examiner's use of Official Notice was not specifically traversed in the previous Response, it has been taken to be admitted prior art - see § MPEP 2144.03(C)), which is connected via a pin with the output of the configuration switch, so that the computing unit is fed the output signal (Figure 1, item “EN”) which contains the characteristic variable (Figure 2, item 22, Column 3, lines 7-42).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Hu’s teachings of bus communication techniques with the teachings of Pamarti, for the purpose of optimizing the input voltage range for an IC chip (see Hu, Column 2, lines 48-52).

Regarding Claim 23, Pamarti discloses wherein the computing unit is adapted to draw the output signal on the output to a low level, so that the capacitance discharges, and, after the discharging, to switch the output signal on the output to a high impedance, so that the capacitance charges as a function of the specifically selected RC combination according to the specific time constant, wherein the computing unit is adapted, furthermore, to ascertain the specific configuration to be set based on the specific time constant as characteristic variable (paragraph 0030).

Regarding Claim 24, Pamarti discloses wherein the computing unit is designed to ascertain the characteristic variable via a Schmitt trigger input or by an analog to digital converter input (paragraph 0027).

Allowable Subject Matter
Claims 13-17 and 20 allowed.
Claim 25-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 13, the prior art of record does not teach “a pull-up resistor connected in series with the capacitance and the parallel circuit and further connected to a supply voltage; a switch element, including a transistor switch; a comparator including a Schmitt trigger having a first switching threshold and a different, second switching threshold, wherein the comparator is connected in parallel with the parallel circuit” and “wherein the switch element is arranged in such a manner and is controllable by the comparator such that the capacitance is chargeable via the resistance of the specifically selected RC combination and the pull-up resistor until reaching the first switching threshold 
Regarding Claim 25, the prior art of record does not teach “a pull-up resistor connected in series with the capacitance and the parallel circuit and further connected to a supply voltage; a switch element, including a transistor switch; a comparator including a Schmitt trigger having a first switching threshold and a different, second switching threshold, wherein the comparator is connected in parallel with the parallel circuit” and “wherein the switch element is arranged in such a manner and is controllable by the comparator such that the capacitance is chargeable via the resistance of the specifically selected RC combination and the pull-up resistor until reaching the first switching threshold and is dischargeable only via the resistance of the specifically selected RC combination and not the pull-up resistor until reaching the second switching threshold” in conjunction with the other limitations in the claim as well as all of the limitations in the claim from which it depends (i.e., claim 21).
All claims that are not specifically addressed are allowable due to a dependency. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 3/3/22, with respect to claim 13 have been fully considered and are persuasive. The rejection of 11/3/21 has been withdrawn. 
Applicant's arguments filed 3/3/22 have been fully considered but they are not persuasive.
out; any of the particular RC combinations can configure the output. See Pamarti, paragraph 0039. This is equivalent to the argued feature as broadly claimed. Therefore, Applicant’s argument is not persuasive.
Therefore, the claim stands as previously rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495. The examiner can normally be reached Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2186